Citation Nr: 0312943	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-06 908	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gum disease and the 
loss of teeth numbers 17 to 20 and 29 to 32, to include for 
outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from May 1963 to May 1967, and 
from June 1981 to November 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claim now returns following remand 
by the Board in May 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not serve in combat, was not a prisoner 
of war and experienced no dental trauma during service.

3.  The veteran lost teeth as a result of chronic periodontal 
disease due to poor dental hygiene and tobacco use.

4.  The veteran's missing teeth are replaceable.

5.  The veteran was provided, within the 90-day period 
immediately prior to his retirement from the military, a 
complete dental examination (including dental 
X-rays) and all indicated dental treatment was accomplished.

6.  The veteran is not 100 percent disabled, has no 
compensable dental disability, has no dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA; and is not a Chapter 31 
vocational rehabilitation trainee.


CONCLUSION OF LAW

Service connection for gum disease and the loss of teeth 
numbers 17 to 20 and 29 to 32, to include for outpatient 
treatment purposes, is not warranted.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
In a letter dated in June 2001, the RO informed the veteran 
of the specific information needed from him and of the 
assistance that VA would provide to obtain evidence on his 
behalf.  Additionally, in the supplemental statement of the 
case issued in October 2002, the RO provided the veteran with 
notice of the provisions of the VCAA and its implementing 
regulations.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service dental records and two VA examination 
reports, which directly address the nature, onset, and 
etiology of the veteran's dental problems.  Such information 
reflects satisfactory completion of requested remand 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Records reflect that in March 1976, the veteran underwent 
excision of a right parotid gland tumor.  In October 1977 he 
underwent a second surgery, after recurrence.  

The veteran was examined in December 1980, prior to admission 
to his second period of service.  At that time a scar on the 
right side of the neck was noted, residual to prior excision 
of a benign parotid gland tumor.  No dental defects or 
diseases were noted, and no teeth were marked as missing.  
Service dental entries dated in 1981 and thereafter document 
the veteran's poor dental hygiene.  In April 1981 the veteran 
was diagnosed with periodontitis, with the recommendation 
that his dental hygiene be improved.  Records also reflect 
that multiple carious teeth were observed in 1981, and 
include note that the veteran was a pipe smoker.  In January 
1982, the veteran's dental status was "acceptable."  Dental 
entries dated in 1982 note continued problems with dental 
hygiene, without the need for surgical intervention and with 
the note that the perio condition was still fairly healthy at 
that time.  Notes also include the veteran's history of 
parotid gland removal and having experienced dry mouth since 
that time.  

A June 1983 service record shows a diagnosis of nicotinic 
stomatitis.  The veteran was noted to have a lesion on his 
tongue where his pipe usually rested and was advised to stop 
smoking.  Records dated later in the 1980s continue to note 
periodontitis, heavy staining and nicotinic stomatitis, with 
treatment of dental caries and gum disease.  In August 1990 
the veteran was noted to have multiple missing teeth with a 
history of periodontal problems.  He was diagnosed with 
moderate gingivitis, heavy staining, extensive recession, 
moderate to heavy plaque and recurrent caries.  
A September 1993 report of medical examination includes note 
of tooth decay secondary to salivary gland 
dysfunction/removal.  The veteran continued to receive 
treatment for dental problems, to include tooth extractions, 
throughout the remainder of his service.  Dental entries 
dated in September and October 1997 note that the veteran 
underwent complete dental screening, to include X-rays, prior 
to his retirement.  Those dental notes indicate that the 
veteran had complete upper dentures and a partial lower plate 
and that he was provided with appropriate prophylaxis and 
other indicated treatment between September and October 1997.

The veteran also appeared for a VA examination in October 
1997, the examiner noted that the veteran had had his right 
parotid gland removed, with subsequent dry mouth.  The 
veteran indicated that he had had most of his teeth removed 
because he developed gum disease from the dry mouth.  The 
examiner indicated that gum disease is most often found in 
people with normal salivary glands.  Diagnoses included 
status post removal of a benign tumor from the right parotid 
gland, with secondary dry mouth; and loss of most of the 
teeth secondary to gum disease.

In August 2001, the veteran presented for a VA dental and 
oral examination.  He reportedly had no complaints at that 
time.  The examiner reviewed the veteran's records and 
indicated that the veteran lost all teeth except numbers 22 
through 28.  The examiner stated that all teeth were replaced 
by a satisfactory prostheses, a full upper and partial lower.  
There were no limitation of inter-incisal or lateral motion, 
and no evidence of significant bone loss.  The examiner noted 
that the veteran was totally edentulous in the maxilla and 
missing mandibular teeth numbers 17 to 21 and 29 to 32.  The 
examiner noted that oral hygiene was poor, with moderate 
plaque and gingival inflammation.  The probing depths of the 
remaining teeth were two-to-three millimeters.  The margins 
of the cervical restorations were noted to be defective.  The 
examiner indicated that, based on review of the veteran's 
discharge examination, his oral condition was essentially the 
same now, with the exception that the veteran had a lower 
partial prosthesis.  The examiner enclosed abstracts and 
concluded that there was no correlation between dry mouth and 
periodontal disease.  The examiner opined that there was a 
definite correlation between poor oral hygiene, tobacco 
products and periodontal disease and that it was well 
documented that the veteran's oral hygiene was consistently 
poor and that he was a tobacco use.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c) (2002).

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 4.149 
(1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381(a), which now 
notes that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.

The purpose of the above amendment was merely to clarify the 
requirements for service connection of dental disorders, and 
the circumstances in which VA would consider certain dental 
conditions service-connected for treatment purposes.  Such 
changes were not substantive in the context of the present 
claim, and therefore a comparative consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c), (e)-(f).

The provisions of 38 U.S.C.A. § 1712(a)(1) are implemented at 
38 C.F.R. § 17.161, which sets out that outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C.A. § 1712(b) and 
38C.F.R. § 17.93 to the extent prescribed and in accordance 
with the applicable classification and provisions set forth 
as follows:

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. . . . (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release;  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e) Class II(c).  Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Section 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

Analysis

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for 
compensation purposes for the claimed gum disease and missing 
teeth.  The Board does not dispute that the veteran has 
periodontal disease for which he has had teeth removed.  The 
veteran has argued that such periodontal disease represented 
aggravation of his pre-service tumor removal, or that such is 
otherwise related to service.  The August 2001 VA examiner 
has indicated that there is no connection between the 
veteran's gland removal or dry mouth and his dental problems, 
instead pointing to the veteran's nicotine use and poor 
dental hygiene as the cause for his periodontitis and tooth 
extractions.  Such conclusion is consistent with the service 
medical records documenting the progression of the veteran's 
periodontal disease, hygiene problems and nicotine use.  In 
any case, the claims file contains medical evidence that all 
of the missing teeth in the veteran's mouth are replaceable.  
There is no available medical evidence refuting that 
conclusion.  As set out above, replaceable missing teeth and 
periodontal disease do not constitute disabling conditions 
for which service connection may be granted for compensation 
purposes.  See 38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 
(2002).  

The Board will next consider whether the veteran's missing 
teeth or periodontal disease can be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  This is, in fact, the 
veteran's contention, as set out in his statement (received 
in July 2001).  

The Board notes that although the law provides that teeth 
extracted after 180 days of service may be service-connected, 
see 38 C.F.R. § 3.381(c), (e)-(f), no compensation is 
warranted for replaceable missing teeth, see 
38 C.F.R. § 3.381(a).  Again, the evidence shows that the 
veteran's teeth are replaceable and thus, there is no 
compensable service-connected dental disability and the 
evidence is against granting entitlement to Class I 
outpatient treatment for either the veteran's missing teeth 
or for periodontal disease.  

With respect to the question of whether he may be entitled to 
Class II outpatient treatment for the one-time correction of 
the service-connected noncompensable condition, the Board 
notes that the veteran received a complete dental 
examination, to include X-rays, prior to his retirement and 
received appropriate treatment at that time.  There is no 
indication that further treatment was required at discharge, 
and, in fact, the veteran had no specific complaints at the 
time of examination in August 2001.  The Board notes that the 
August 2001 examiner referenced that the only change noted 
since discharge was the veteran's partial lower plate; a 
review of service records themselves, however, do reflect 
that he had a full upper and partial lower plate prior to his 
retirement.  Based on these facts, he is ineligible to 
receive Class II dental treatment for any of his claimed 
missing teeth or for his periodontal disease.  See 38 C.F.R. 
§ 17.161(b).

The Board next notes that in-service extractions themselves 
do not constitute dental trauma.  VAOPGCPREC 5- 97, 62 Fed. 
Reg. 15,566 (1997).  There is no evidence of any actual in-
service dental trauma, to include any combat wounds, 
resulting in dental problems.  As such, the evidence is 
against granting entitlement to Class II(a) outpatient 
treatment for any of the veteran's claimed missing teeth or 
periodontal disease.  Furthermore, the record reflects that 
the veteran was not detained or interned as a prisoner of war 
and is not entitled to receive Class II(b) VA outpatient 
dental treatment for any of his teeth on that basis.  
38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans rated as 100 
percent disabled, veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).  The veteran does 
not allege, nor does the evidence suggest, that he meets the 
requirements for any of the other categories of eligibility 
of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for gum disease and missing teeth, to 
include for the purpose of outpatient dental treatment.


ORDER

Entitlement to service connection for gum disease and the 
loss of teeth numbers 17 to 20 and 29 to 32, to include for 
outpatient treatment purposes, is denied.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

